DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022, has been entered.

In the response filed February 23, 2022, the Applicant canceled claims 1-20 and added claims 21-38.  Claims 21-38 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 21-38 with respect to the 35 U.S.C. 101 rejection have been considered but unpersuasive.
Applicant argues the claims are not directed to a judicial exception and are therefore patent eligible subject matter.  Examiner respectfully disagrees.  These steps, under broadest reasonable interpretation, describe or set-forth “analyzing the real-time conditions in the store, the consumer current shopping cart, the consumer shopping history,” to determine a threshold value and present an offer to the customer based on the determined value – i.e., determining store conditions and customer behavior to identifying incentives to provide to customers, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These 
Applicant argues that the additional limitations include technical features and solves actual technical problems as they are put into practical applications and thus should be eligible.  Examiner respectfully disagrees.  With respect to the "improvement" consideration, the alleged improvements are non-technical subjective/abstract improvements, not technical improvements to computers or technological processes.  Offer determination systems incorporating a user’s actions and store conditions to provide targeted offers to the user is, if anything, a business “improvement” (e.g., optimizing customer engagement, improving business goals and customer experience).  A customer enticement/engagement system is not a computer, technology, or technological environment.  The idea of providing targeted offers to a customer is not a patent eligible “improvement.”  That a computer is used to select and provide the offers serves merely to implement the abstract idea on a generic computer.  
As discussed in the previous Office action, the requirement to execute the claimed steps/functions using “a computer,” (claim 21); a “computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media,” (claim 27); and a “computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors,” (claim 33), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the 
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
The fact that the determinations are made by a generic computer processor does not somehow automatically make the solution necessarily rooted in computer technology.  The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment.  This same problem would exist in non-computer environments, and the same solution would be appropriate – the claims here are merely detecting and receiving data.  Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact.  Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter. 
Applicant’s arguments remain unpersuasive.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments for claims 21-38 with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 21-26 are drawn to a method, claims 27-32 are drawn to a medium, and claims 33-38 is drawn to a system, which are within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 21 (representative of claims 27 and 33) recites/describes the following steps:
“receiving…data about the items contained within a shopping cart of a first customer waiting in a checkout line in a store;” 
“calculating… a checkout wait time for the checkout line, wherein the calculated checkout wait time is based in part on the items contained within the shopping cart of the first customer;” 
“identifying…a second customer approaching the checkout line;” 
“determining…an abandonment threshold value for the second customer, wherein the abandonment threshold value is based in part on a payment method history for the second customer;” 
“comparing…the checkout wait time to the abandonment threshold value;” and 

These steps, under broadest reasonable interpretation, describe or set-forth determining customer behavior and identifying incentives to provide to customers, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation 
The claims recite the additional elements/limitations of: “a computer,” (claim 21); a “computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media,” (claim 27); and a “computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors,” (claim 33). 
The requirement to execute the claimed steps/functions using “a computer,” (claim 21); a “computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media,” (claim 27); and a “computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors,” (claim 33), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).

Dependent claims 22-26, 28-32, and 34-38 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 22-26, 28-32, and 34-38 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 22-26, 28-32, and 34-38 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 22-26, 28-32, and 34-38 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 27-30, and 33-36, are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2016/0171566 A1) in view of He et al. (US 2016/0148238 A1), hereinafter He.
Regarding claim 21, Pugh discloses a method for re-engaging a customer, the method comprising: receiving, by a computer, data about the items contained within a shopping cart of a first customer waiting in a checkout line in a store (Par. [0063], item counting device determines number of items, to be purchased by one customer);
calculating, by the computer, a checkout wait time for the checkout line (Par. [0090], system analyzes data and determines a wait time for the queue), wherein the calculated checkout wait time is based in part on the items contained within the shopping cart of the first customer 
identifying, by the computer, a second customer approaching the checkout line (Par. [0067], system able to determine and identify customers that enter the customer entry area of point-of-sale systems, “identifying…customer approaching the checkout line,” Par. [0069], receiving a customer/identification code, customer information); 
determining, by the computer, an abandonment threshold value for the second customer (Par. [0131], threshold value determined for customer; 
comparing, by the computer, the checkout wait time to the abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer); and 
in response to the checkout wait time being greater than or equal to the abandonment threshold value, transmitting, by the computer, a re-engagement coupon to the second customer (Par. [0131], [0158], coupon provided to user when the system determines wait time exceeds threshold and all lanes are busy).
Pugh does not explicitly disclose wherein the abandonment threshold value is based in part on a payment method history for the second customer; and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer.  He teaches wherein the abandonment threshold value is based in part on a payment method history for the second customer (Par. [0056], user’s purchase and transaction history used to determine the user’s tolerance for waiting in line/tolerance score; Par. [0035], transaction history includes user’s details of funding source used, etc.); and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user’s tolerance score based in part on customer payment method history as taught in He for determination of the abandonment threshold value for the second customer as disclosed in Pugh.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 22, Pugh discloses wherein the abandonment threshold value is comprised of a first threshold value and a second threshold value (Par. [0166], threshold value 1 and threshold value 2).
Regarding claim 23, Pugh discloses wherein the first threshold value is based on a shopping history of the second customer (Par. [0155], [0156], customer checkout history used to determine weighting factors for checkout wait time).
Regarding claim 24, Pugh discloses wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to a first abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer).
Regarding claim 27, Pugh discloses a computer program product for re-engaging a customer, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the program instructions comprising: program instructions to program instructions to receive data about the items contained within a shopping cart of a first customer waiting in a checkout line in a store (Par. [0063], item counting device determines number of items, to be purchased by one customer);
program instructions to calculate a checkout wait time for the checkout line (Par. [0090], system analyzes data and determines a wait time for the queue), wherein the calculated checkout wait time is based in part on the items contained within the shopping cart of the first customer (Par. [0123], wait time for point-of-sale system estimated and based on purchase transaction of customer at point-of-sale system, items selected for purchase by the customer); 
program instructions to identify a second customer approaching the checkout line (Par. [0067], system able to determine and identify customers that enter the customer entry area of point-of-sale systems, “identifying…customer approaching the checkout line,” Par. [0069], receiving a customer/identification code, customer information); 
program instructions to determine an abandonment threshold value for the second customer (Par. [0131], threshold value determined for customer; 

in response to the checkout wait time being greater than or equal to the abandonment threshold value, transmitting, by the computer, a re-engagement coupon to the second customer (Par. [0131], [0158], coupon provided to user when the system determines wait time exceeds threshold and all lanes are busy).
Pugh does not explicitly disclose wherein the abandonment threshold value is based in part on a payment method history for the second customer; and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer.  He teaches wherein the abandonment threshold value is based in part on a payment method history for the second customer (Par. [0056], user’s purchase and transaction history used to determine the user’s tolerance for waiting in line/tolerance score; Par. [0035], transaction history includes user’s details of funding source used, etc.); and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, and wherein the re-engagement coupon is related to at least one item contained in a shopping basket of the second customer (Par. [0060], user offered discount on the current purchase of the user “related to at least one item contained in a shopping basket of the second customer,” to wait 10 minutes in line; the discount increase for each minute the user waits in line, “time sensitive coupon only valid for the second customer’s current trip to the store”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the user tolerance 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user’s tolerance score based in part on customer payment method history as taught in He for determination of the abandonment threshold value for the second customer as disclosed in Pugh.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 28, Pugh discloses wherein the abandonment threshold value is comprised of a first threshold value and a second threshold value (Par. [0166], threshold value 1 and threshold value 2).
Regarding claim 29, Pugh discloses wherein the first threshold value is based on a shopping history of the second customer (Par. [0155], [0156], customer checkout history used to determine weighting factors for checkout wait time).
Regarding claim 30, Pugh discloses wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to a first abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer).
Regarding claim 33, Pugh discloses a computer system for re-engaging a customer, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions 
program instructions to calculate a checkout wait time for the checkout line (Par. [0090], system analyzes data and determines a wait time for the queue), wherein the calculated checkout wait time is based in part on the items contained within the shopping cart of the first customer (Par. [0123], wait time for point-of-sale system estimated and based on purchase transaction of customer at point-of-sale system, items selected for purchase by the customer); 
program instructions to identify a second customer approaching the checkout line (Par. [0067], system able to determine and identify customers that enter the customer entry area of point-of-sale systems, “identifying…customer approaching the checkout line,” Par. [0069], receiving a customer/identification code, customer information); 
program instructions to determine an abandonment threshold value for the second customer (Par. [0131], threshold value determined for customer; 
program instructions to compare the checkout wait time to the abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer); and 
in response to the checkout wait time being greater than or equal to the abandonment threshold value, transmitting, by the computer, a re-engagement coupon to the second customer (Par. [0131], [0158], coupon provided to user when the system determines wait time exceeds threshold and all lanes are busy).
Pugh does not explicitly disclose wherein the abandonment threshold value is based in part on a payment method history for the second customer; and wherein the re-engagement coupon is a time sensitive coupon only valid for the second customer's current trip to the store, 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the user’s tolerance score based in part on customer payment method history as taught in He for determination of the abandonment threshold value for the second customer as disclosed in Pugh.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 34, Pugh discloses wherein the abandonment threshold value is comprised of a first threshold value and a second threshold value (Par. [0166], threshold value 1 and threshold value 2).
Regarding claim 35, Pugh discloses wherein the first threshold value is based on a shopping history of the second customer (Par. [0155], [0156], customer checkout history used to determine weighting factors for checkout wait time).
Regarding claim 36, Pugh discloses wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to a first abandonment threshold value (Par. [0131], wait time is compare to the threshold value determined for customer).

Claims 25, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2016/0171566 A1), in view of He (US 2016/0148238 A1) and Eramian (US 2016/0125483 A1).
Regarding claim 25, Pugh discloses determining when the checkout wait time is less than the first threshold value  (Par. [0131], wait time is compare to the threshold value determined for customer).  Pugh does not explicitly disclose calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer.  Eramian teaches calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer (Par. [0052], determine a price of an item for line routing, determines line routing for user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user 
Regarding claim 31, Pugh discloses determining when the checkout wait time is less than the first threshold value  (Par. [0131], wait time is compare to the threshold value determined for customer).  Pugh does not explicitly disclose calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer.  Eramian teaches calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer (Par. [0052], determine a price of an item for line routing, determines line routing for user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 37, Pugh discloses determining when the checkout wait time is less than the first threshold value  (Par. [0131], wait time is compare to the threshold value determined for customer).  Pugh does not explicitly disclose calculating, by the computer, an estimated value of at least one item within the shopping basket of the second customer.  Eramian teaches calculating, by the computer, an estimated value of at least one item within the shopping .

Claims 26, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2016/0171566 A1), in view of He (US 2016/0148238 A1); Eramian (US 2016/0125483 A1); and SivasankaranNair et al. (US 2017/0053326 A1), hereinafter SivasankaranNair.
Regarding claim 26, Pugh does not explicitly disclose further comprises: determining, by the computer, the second threshold value based on the customer shopping history and the estimated value of the items within the second customer cart; and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value.  
Eramian teaches determining, by the computer, estimated value of the items within the second customer cart (Par. [0052], determine a price of an item for line routing, determines line routing for user).  SivasankaranNair teaches determining, by the computer, the second threshold value based on the customer shopping history and the items within the second customer cart (Par. [0043], [0051], determined item count of carts is used to estimate wait time); and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wait time system of Pugh, He, and Eramian to include the threshold determination features as taught by SivasankaranNair as a need exists to reduce a customer’s time spent at a checkout queue (SivasankaranNair, Par. [0016]).  Comparing checkout wait times with determined threshold values would enable a wait time system to reduce a customer’s time spent in a queue.  In addition, each individual element and its function are shown in the prior art, albeit shown in separate references, and the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 32, Pugh does not explicitly disclose further comprises: determining, by the computer, the second threshold value based on the customer shopping history and the estimated value of the items within the second customer cart; and wherein comparing, by the 
Eramian teaches determining, by the computer, estimated value of the items within the second customer cart (Par. [0052], determine a price of an item for line routing, determines line routing for user).  SivasankaranNair teaches determining, by the computer, the second threshold value based on the customer shopping history and the items within the second customer cart (Par. [0043], [0051], determined item count of carts is used to estimate wait time); and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value (Par. [0051], estimated wait time is compared to a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wait time system of Pugh, He, and Eramian to include the threshold determination features as taught by SivasankaranNair as a need exists to reduce a customer’s time spent at a checkout queue (SivasankaranNair, Par. [0016]).  Comparing checkout wait times with determined threshold values would enable a wait time system to reduce a customer’s time 
Regarding claim 38, Pugh does not explicitly disclose further comprises: determining, by the computer, the second threshold value based on the customer shopping history and the estimated value of the items within the second customer cart; and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value.  
Eramian teaches determining, by the computer, estimated value of the items within the second customer cart (Par. [0052], determine a price of an item for line routing, determines line routing for user).  SivasankaranNair teaches determining, by the computer, the second threshold value based on the customer shopping history and the items within the second customer cart (Par. [0043], [0051], determined item count of carts is used to estimate wait time); and wherein comparing, by the computer, the checkout wait time to the abandonment threshold value, further comprises comparing the checkout wait time to the second abandonment threshold value (Par. [0051], estimated wait time is compared to a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the checkout system of Pugh to include the item value estimation abilities of Eramian as a need exists for a system that refines the expected checkout time for a better estimate of the amount of time to check out by the user (Eramian, Par. [0030]).  Since the claimed invention is merely a combination of old elements, and in the combination 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wait time system of Pugh, He, and Eramian to include the threshold determination features as taught by SivasankaranNair as a need exists to reduce a customer’s time spent at a checkout queue (SivasankaranNair, Par. [0016]).  Comparing checkout wait times with determined threshold values would enable a wait time system to reduce a customer’s time spent in a queue.  In addition, each individual element and its function are shown in the prior art, albeit shown in separate references, and the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Glaser et al. (US 2018/0232796 A1) discloses methods and systems for a dynamic customer checkout experience within an automated shopping environment that includes generating a virtual cart for the customer through an automatic checkout system; tracking location of the customer; generating an assessment of the virtual cart; and selecting a processing mode for the customer based in part on the assessment and executing the processing mode within at least one computing device in coordination with the location of the entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                            
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621